Title: From James Madison to Anthony Merry, 24 December 1803
From: Madison, James
To: Merry, Anthony



Sir.
Department of State, Decr. 24th. 1803.
I have received from the Collector at one of our Ports a copy of an American Ships Register, on which is endorsed as follows: “Every port in the Island of St. Domingo being in a state of blockade by His Britannic Majesty’s Squadron, you are hereby warned off from that Island, and if seen or found within three leagues of the land after the date of this, you will be made a prize off [sic]. Given under my hand on board His Majesty’s Ship Bellerophon off Cape François 26th. Octr. 1803, (signed) John Loring”—on the face of the document, and through its contents is written the same notice in substance signed by the same Commander.
In case of a real blockade, and of a customary warning thereof to Neutral Vessels, it might justly be expected that more respect would be shewn to so solemn and so permanent an instrument as the Register of a Ship, than to select it for such a purpose, and particularly to deface it in such a manner. Other papers of the Ship, the clearance for example, which could not be safely destroyed with a view to surpress [sic] the intended proof might certainly be substituted with more propriety, and with sufficient effect: And there would be the greater reason in committing the notice to an occasional document, as the notice itself might be limited to the occasion: whereas if attached to a permanent document, it might subject the neutral Vessel indefinitely to interruptions, neither warrantable nor contemplated. But you will readily perceive Sir, that these remarks do not touch the primary object which demands attention. Here is another and still more extraordinary instance in which a blockade is pretended and declared by a few Ships against a whole Island, of vast extent and abounding with ports and places of commerce. Persuaded that so gross a violation of the rights of neutrality will sufficiently speak for itself, and make its own appeal to the justice, the honor and the friendly dispositions of your Government, I forbear to make any comment on it, farther than to refer to that contained in my letter of the 27th. October last to Mr. Thornton, on a similar proceeding against our commerce with the Islands of Martinique and Guadaloupe. I must request, however that in addition to the communications which you will doubtless make to your Government on this subject, you will take such other steps as will be most likely to remove without delay, a source of so much injury and irretation, not only in this last case, but in the one preceeding which is not known to have been discontinued.
I cannot dismiss this subject without calling your attention to a circumstance which is no inconsiderable aggravation of the principal wrong. The American Vessel is informed that if found, after the notice given, within three Leagues of any port of the Coast, it will subject her to the consequences of violating the blockade. If it were the intention to extend the Territorial Jurisdiction of the Island 3 leagues from the shore, it might be asked on what authority this distance is prescribed? It might be asked on what pretext any Territorial jurisdiction could be assumed by those who do not occupy a single foot of the Island? If it were intended that the mere appearance of the Vessel within the given distance should be taken for proof of her steering for a blockaded port, the question not only recurs as to the reality of the blockade, but it might be asked with what colour such a proof could be drawn from a circumstance which might result either from the casualties of the weather and Seas or from a Voyage to other Islands or Places, for which such a course is known to be often most convenient, and even absolutely necessary. In making this communication to you Sir, which is done by an express charge from the President, I feel a perfect confidence that you will do justice equally to its importance and to its motives. Our two Nations have every reason to cultivate the good understanding which subsists between them, and the cordiality with which it continues to be promoted on the part of the United States has been too thoroughly manifested to be called into doubt. They have the best grounds therefore to expect and to claim in return every proof of justice and respect which is due to the example on their Side, and to the interests on both sides: They look for those returns more particularly in the case of their Maritime rights, because it is in the case of these that they have hitherto had most ground of complaint, because it is in the case of these that their sensibility is at this moment awakened, and because in the same case therefore a reciprocity of justice and of respect will contribute most to consolidate the friendly and beneficial relations to which the two Nations are respectively united. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (PRO: Foreign Office, ser. 5, 41:69–73).



   
   Document not found.



   
   Tr has “ought to be.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:580–82.



   
   Merry reported to the British government that JM had originally raised this issue at a 22 Dec. meeting at which JM stated “that he had received the President’s Directions to write to me a particular Letter … and as I have the Honour to transmit to Your Lordship inclosed a Copy of it, together with that of the Answer which I made to it, merely that he might not have to allege hereafter that I had paid no Attention to his Representation, it is unnecessary for me to trouble Your Lordship with any farther Detail of what passed between us on this particular Object” (Merry to Hawkesbury, 31 Dec. 1803 [PRO: Foreign Office, ser. 5, 41: 60–68]).



   
   Tr has “Part.”



   
   Tr has “most awakened.”



   
   Tr has “to consolidate and insure.”


